Citation Nr: 1302618	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-30 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for perforated right eardrum, to include extraschedular consideration.

2.  Entitlement to service connection for sleep apnea, to include secondary to service-connected disabilities and hypertension.

3.  Entitlement to service connection for hypertension, to include secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1990 and from December 1990 to May 1991.  He had additional service in the Army National Guard that ended in October 1999.

This matter comes to the Board of Veterans' Appeals from December 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In VA Form 9s received in July 2009 and August 2010, the Veteran requested a Board hearing.  In a February 2011 statement, the appellant requested an unspecified hearing.  In response to an August 2011 letter from the RO regarding his requested Travel Board hearing, the claimant withdrew his request for a Travel Board hearing.  In that August 2011 letter, the RO informed that he could request a Decision Review Officer hearing instead, but that he should contact the RO as soon as possible.  The Veteran did not later indicate that he wanted a Decision Review Officer hearing.  In fact, in February 2012 he requested that his claim be immediately certified to the Board.  Therefore, no further development with regard to a hearing is necessary.

In a March 2008 claim, the Veteran asserted that his sleep apnea is secondary to the now-service-connected left deviated nasal septum and depressive disorder as well as the currently-non-service-connected hypertension.  In light of a September 2008 statement and the July 2009 VA Form 9, the appellant in essence attributed his hypertension to stress from service-connected ear disabilities.  In light of the above, the issues are as stated on the title page.

The issues of entitlement to service connection for vertigo, a gastrointestinal disorder, nose bleeds, lack of taste, and lack of smell, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for sleep apnea and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been assigned the maximum schedular rating for perforated right eardrum.

2.  The evidence in this case preponderates against finding such an exceptional disability picture that the assigned schedular evaluation for perforated right eardrum is inadequate.


CONCLUSION OF LAW

The criteria to refer the issue of entitlement to an initial compensable rating for perforated right eardrum for consideration on an extraschedular basis are not met, and thus the criteria for an initial compensable rating for perforated right eardrum are not met.  38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code 6211 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
 
The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in a June 2007 correspondence VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service and VA treatment records and afforded the appellant a VA examination.  The Board notes that the VA examination provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected disability, and the VA addressed the etiology of the various symptoms and manifestations that the Veteran believes are attributable to his service-connected disability.  Therefore, the Board finds that this examination is adequate on which to base a decision.

Governing law and regulations

A zero percent disability rating is the maximum rating for perforation of the tympanic membrane under Diagnostic Code 6211.  38 C.F.R. § 4.87, Diagnostic Code 6201.

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).



Analysis

In December 2007 rating decision, the RO granted service connection for perforated right eardrum and assigned a zero percent disability rating effective March 30, 2007.

The perforated right eardrum is assigned a zero percent disability rating under 38 C.F.R. § 4.87, Diagnostic Code 6211, i.e., the maximum allowable rating under that diagnostic code.  Hence, the Board will consider whether an extraschedular rating is in order.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected perforated right eardrum is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - no current perforation of the right eardrum with no residuals - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  

The Board notes that the Veteran attributes his chronic ear infections with discharge and pain to his perforated right eardrum.  The Board recognizes that the Veteran is competent to report having ear pain and discharge, and other symptoms such as dizziness that he believes to be residuals of his perforated ear drum.  However, the Board notes that the June 2009 VA examiner diagnosed status post traumatic perforation of the right tympanic membrane with no residuals.  The examiner indicated that there were no significant effects on his occupation as a school teacher and no effects on usual daily activities.  The examiner stated that there was no current perforation.  The examiner added that the dizziness was due to benign positional vertigo, and that it was more likely than not the benign positional vertigo was unrelated to the perforation since the dizziness started six months after the perforation.  The examiner added that the edema of the external auditory canals was diagnostic of otitis externa and that the otitis externa is unrelated to the healed perforation of the tympanic membrane.  The examiner attributed the ear pain to the otitis externa, temporomandibular joint syndrome, or both, and that the temporomandibular joint syndrome is unrelated to the tympanic membrane perforation.  The examiner also attributed the headaches to a migraine headache disorder and indicated that there was no physiologic connection between the migraine headache disorder and the tympanic membrane perforation.  The examiner concluded that there was no current perforation, that there were no residuals of the perforation, and that the perforation did not aggravate any other ear-related disorder.  

Although the Board again acknowledges that the Veteran is competent to describe his symptoms, the Board ultimately finds the opinion of the competent VA examiner to be far more probative on the question of whether such symptoms are attributable to his service-connected perforated eardrum.  Consequently, the Board concludes that the Veteran currently experiences no residuals of such disability, and that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the claimant has not asserted, that his perforated right eardrum rendered him unable to maintain substantially gainful employment since March 30, 2007.  The Veteran is currently working as a school teacher.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

Entitlement to an initial compensable rating for perforated right eardrum is denied.


REMAND

The Veteran has never been examined to determine whether he has hypertension and he had some elevated blood pressure readings in service.  A VA examination is necessary to address not only whether the hypertension is related to active service but also whether it is related to a service-connected disability.

The Veteran asserts that his sleep apnea is aggravated by the left deviated nasal septum and caused or aggravated by a depressive disorder and hypertension.  A June 2008 VA examination report shows that the examiner stated that sleep apnea is not associated with the deviated septum.  This examination is inadequate because the mere use of the word "associated" does not completely address whether the left deviated nasal septum caused or aggravated the sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the examination report did not address the other theories of entitlement.  Therefore, another VA examination is warranted.

The RO last afforded the Veteran the opportunity to identify treatment for his hypertension and sleep apnea in June 2007 and April 2008, respectively.  The AMC should ask the Veteran to identify all treatment for his hypertension and sleep apnea and obtain any updated records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the Veteran to identify all treatment for his hypertension and sleep apnea.  The AMC should obtain all identified records and any updated VA treatment records, and the appellant's assistance should be requested as needed.  Any obtained records should be associated with the appellant's claims file.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and etiology of his hypertension.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any hypertension. 

If hypertension is diagnosed, the examiner must opine on whether there is a 50 percent or better probability that that the hypertension is related to active service and whether there is a 50 percent or better probability that that the hypertension was caused or aggravated by a service-connected disability, to include tinnitus, perforated right eardrum, hearing loss, and depression.  A complete rationale for any opinion offered must be provided.

3.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of his sleep apnea.  The claims folder is to be made available to the examiner to review.  The examiner(s) is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his sleep apnea. 

The examiner must opine on whether there is a 50 percent or better probability that that the sleep apnea is related to active service and whether there is a 50 percent or better probability that that the sleep apnea was caused or aggravated by a service-connected disability, to include the left deviated nasal septum and a depressive disorder.  The examiner must opine on whether there is a 50 percent or better probability that that the sleep apnea was caused or aggravated by any diagnosed hypertension.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examinations without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

5.  After the development requested, the AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC must implement corrective procedures at once.

6.  Thereafter, the AMC must readjudicate the remaining issues on appeal with consideration of secondary service connection.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


